Kenneth T. Acklin Director Arkansas Water Well Construction Commission 2915 South Pine Street Little Rock, AR 72204
Dear Mr. Acklin:
This is in response to your request for an opinion regarding Act 641 of 1969, as amended, which is codified as Ark. Stat. Ann. 21-2001 — 21-2020 (Supp. 1985). This Act was also amended under Act 693 of the 1987 regular legislative session. You have asked the following specific questions in this regard:
   1. Would persons engaged in the repair of water wells as defined in subsection (c) of Section 3, of Act 641 of 1969, the same being Ark. Statutes 21-2003, be subject to the license requirements in Section 9, 10, and 11 of Act 641 of 1969, as amended, the Water Well Construction Act, the same being Ark. Statutes 21-2009, and 21-2011?
   2. If so, would persons engaged in hydrofracturing water wells be subject to the license requirements in Section 9, 10, and 11 of Act 641 of 1969, the Water Well Construction Act, the same being Ark. Statutes 21-2009, 21-2010, and 21-2011?
Section 21-2009 states in pertinent part that "after June 30, 1969, no Water Well Contractor shall operate a rig or permit a rig owned by him to be operated by an employee unless he has a valid permit to operate such rig. . ." 21-2010 establishes prerequisites to registration as a "water well driller."  21-2011 states that "every person who wishes to engage in such business as a Water Well Contractor shall obtain from the Committee a license to conduct such business."
It is therefore clear that the requirements of 21-2009, 21-2010, and 21-2011 apply to "water well contractors" and "water well drillers."  A "Water Well Contractor" is defined under 21-2003(j), as amended by Section 2 of Act 693 of 1987, as "any person who engages in the business of constructing, altering, or repairing any water well, or the installation or repair of pumping equipment exclusive of surveying or other acts preparatory to the construction of a water well."  A "Water Well Driller" means "any natural person, whether or not connected with a firm, partnership, corporation, or other public or private association, who engages for compensation in the construction, alteration or repair of any water well in this State."  See  21-2003(g).
It becomes clear that 21-2009, 21-2010, and 21-2011 apply to persons engaged in, inter alia, the repair of water wells.  Thus, the answer to your first question is yes.
Your second question involves persons engaged in "hydrofracturing" water wells. You have defined hydrofracturing to include "making entrance into a water well and inserting a packer. . ."  The term "repair" is defined  under 21-2003(c) as "any action which results in a breaking, opening, or replacement of a well seal or cap." The answer to your second question, therefore, is yes, to the extent "hydrofracturing" involves a breaking, opening, or replacement of a well seal or cap.
The foregoing opinion which I hereby approve was prepared by Assistant Attorney General Elisabeth A. Walker.